Exhibit 8.1 LIST OF OCEAN RIG SUBSIDIARIES Name of Subsidiary Jurisdiction of Organization Drill Rigs Holdings Inc. Marshall Islands Ocean Rig 1 Shareholders Inc. Marshall Islands Ocean Rig 1 Inc. Marshall Islands Ocean Rig 1 Greenland Operations Inc. Marshall Islands Ocean Rig Falkland Operations Inc. Marshall Islands Ocean Rig West Africa Operations Inc. Marshall Islands Ocean Rig 2 Shareholders Inc. Marshall Islands Ocean Rig 2 Inc. Marshall Islands Drill Rigs Operations Inc. Marshall Islands Ocean Rig EG Operations Inc. Marshall Islands Ocean Rig Norway Operations Inc. Marshall Islands Ocean Rig Liberia Operations Inc. Marshall Islands Ocean Rig Ireland Operations Inc. Marshall Islands Drillships Holdings Inc. Marshall Islands Drillship Hydra Shareholders Inc. Marshall Islands Drillship Hydra Owners Inc. Marshall Islands Ocean Rig Corcovado Greenland Operations Inc. Marshall Islands Drillship Paros Shareholders Inc. Marshall Islands Drillship Paros Owners Inc. Marshall Islands Drillships Holdings Operations Inc. Marshall Islands Ocean Rig Angola Operations Inc. Marshall Islands Ocean Rig Gabon Operations Inc. Marshall Islands Drillships Investment Inc. Marshall Islands Kithira Shareholders Inc. Marshall Islands Drillship Kithira Owners Inc. Marshall Islands Ocean Rig Poseidon Operations Inc. Marshall Islands Skopelos Shareholders Inc. Marshall Islands Drillship Skopelos Owners Inc. Marshall Islands Drillships Investment Operations Inc. Marshall Islands Ocean Rig Namibia Operations Inc. Marshall Islands Ocean Rig Cuanza Operations Inc. Marshall Islands Drillships Ocean Ventures Inc. Marshall Islands Drillship Skiathos Shareholders Inc. Marshall Islands Drillship Skiathos Owners Inc. Marshall Islands Drillship Skyros Shareholders Inc. Marshall Islands Drillship Skyros Owners Inc. Marshall Islands Drillship Kythnos Shareholders Inc. Marshall Islands Drillship Kythnos Owners Inc. Marshall Islands Drillships Ocean Ventures Operations Inc. Marshall Islands Ocean Rig Cunene Operations Inc. Marshall Islands Ocean Rig Cubango Operations Inc. Marshall Islands Ocean Rig Operations Inc. Marshall Islands Ireland Drilling Crew Inc. Marshall Islands Drillships Financing Holding Inc. Marshall Islands Alley Finance Co. Marshall Islands Algarve Finance Ltd Marshall Islands Ocean Rig Global Chartering Inc. Marshall Islands Drillship Alonissos Shareholders Inc. Marshall Islands Drillship Alonissos Owners Inc. Marshall Islands Ocean Rig Management Inc. Marshall Islands Eastern Med Consultants Inc. Marshall Islands Ocean Rig Spares Inc. Marshall Islands Bluesky Shareholders Inc. Marshall Islands Bluesky Owners Inc. Marshall Islands DrillShip Santorini Owners Inc. Marshall Islands DrillShip Santorini Shareholders Inc. Marshall Islands Olympia Rig Angola Limitada Angola Olympia Rig Angola Holding S.A. Angola Ocean Rig Drilling Do Brazil Servicos De Petroleo Ltda. Brazil Ocean Rig Do Brazil Servicos De Petroleo Ldta Brazil Ocean Rig Rio De Janeiro Servicos De Petroleo Ltda of Brazil Brazil Ocean Rig Canada Inc. Canada Primelead Limited Cyprus Ocean Rig Ghana Limited Ghana Ocean Rig Olympia Operations Ghana Limited Ghana Ocean Rig Offshore Mianagement Limited Jersey Ocean Rig Black Sea Cooperatief U.A. Netherlands Ocean Rig Black Sea Operations B.V. Netherlands Ocean Rig Drilling Operations Cooperatief U.A. Netherlands Ocean Rig Drilling Operations B.V. Netherlands Ocean Rig Block 33 Brasil Cooperatief U.A. Netherlands Ocean Rig Block 33 Brasil B.V. Netherlands Ocean Rig Deepwater Drilling Limited Nigeria Ocean Rig North Sea AS Norway Ocean Rig AS Norway Ocean Rig UK Limited UK Ocean Rig Limited UK Ocean Rig UDW LLC United States Drillships Projects Inc. Unites States
